





Newell Brands Inc.

Long Term Incentive Performance Pay Terms and Conditions

1.Grants. Under the terms and provisions of the Newell Rubbermaid Inc. 2013
Incentive Plan, or any successor plan (the “Stock Plan”), the Organizational
Development & Compensation Committee (the “Committee”) of the Board of Directors
of Newell Brands Inc. (the “Company”), at any time and from time to time, may
grant awards based on shares of the Company’s Common Stock, including Restricted
Stock Units, to eligible employees in such amounts as the Committee shall
determine. This document, referred to herein as the “LTIP”, establishes a
methodology for determining awards of Restricted Stock Units under the Stock
Plan in 2016 to eligible Newell Rubbermaid legacy employees with positions in
Salary Bands 6-14 (“Key Employees”). The Committee will grant Restricted Stock
Units to Key Employees pursuant to the guidelines set forth below.
2.    Guidelines. The number of shares subject to Restricted Stock Units granted
to a Key Employee in 2016 as an LTIP award will be determined as follows:
(a)
For 2016 LTIP awards the Committee will determine:

(i)
For each Key Employee a target value expressed as a percentage of the Key
Employee’s base salary rate as in effect on April 1, 2016, which percentage will
be based on the Key Employee’s Salary Band (the “Target Value”). Subject to the
approval of the Committee, the CEO may recommend changes to the Target Value for
Key Employees based on individual performance. With respect to an award to the
CEO, the Board of Directors may recommend changes to the Target Value based on
individual performance.

(ii)
A comparator group of companies for purposes of determining the Company’s
relative Total Shareholder Return (“TSR”) for the performance period (the “TSR
Comparator Group”).

(b)
Of the Target Value determined for each Key Employee for each year:

(i)
Time-Based Restricted Stock Units. The Committee will authorize a Restricted
Stock Unit grant to each Key Employee for a number of shares of Common Stock
determined by dividing the following percentage of the applicable Target Value
for such Key Employee by the Fair Market Value of a share of Common Stock on the
date of grant:

Salary Bands 12 through 14    0%
Salary Bands 9 and 11        30%
Salary Bands 7 and 8        40%
Salary Band 6            50%


(ii)
Performance-Based Restricted Stock Units. The Committee will authorize a
Restricted Stock Unit grant to each Key Employee for a number of shares
determined by dividing the following percentage of the applicable Target Value
for such Key Employee by the Fair Market Value of a share of Common Stock on the
date of grant:



1

--------------------------------------------------------------------------------




Salary Bands 12 through 14    100%
Salary Bands 9 and 11        70%
Salary Bands 7 and 8        60%
Salary Band 6            50%


This Performance-Based Restricted Stock Unit grant will be subject to the TSR
Comparator Group analysis as described in Section 2(c).
(c)
Following the completion of the applicable performance period, the Committee
will determine the extent to which the TSR comparator group performance has been
achieved. The TSR will be calculated based on the following formula:

(Change in Stock Price) + (Dividends)
(Beginning Stock Price)


For this purpose, the beginning stock price will be the average closing stock
price for the period of February 12, 2016 to May 10, 2016; and the ending stock
price will be the average closing price in for the period of January 1, 2019 to
March 31, 2019.
The Committee will determine the Company’s ranking in the comparator group based
on the TSR of the Company and of each other member of the TSR Comparator Group,
and will multiply the number of Restricted Stock Units subject to the TSR
Comparator Group by an interpolated percentage as set forth below:
Rankings


1st in TSR comparator group will result in 200% and last in the TSR comparator
group will result in 0%. For purposes of calculating the appropriate
interpolated percentage, any companies that are in the comparator group at the
beginning of the performance period that no longer exist at the end of the
performance period (e.g., through merger, buyout, spin-off or similar
transaction) shall be disregarded when calculating the appropriate interpolated
percentage. However, in the event the Company’s TSR rank is in the bottom
quartile of the companies remaining in the comparator group, no payment shall be
made on the RSUs regardless of the interpolated percentage. For example, if the
initial TSR comparator group has 22 companies at the beginning of the
performance period and three of the companies have been merged out of existence
by the end of the performance period, the interpolated percentage will be based
on where the Company ranks among the remaining 19 companies as follows:


TSR Rank    Interpolated %/Payout %
1st            200%/200%
2nd            188.9%/188.9%
3rd            177.8%/177.8%
4th            166.7%/166.7%
5th            155.6%/155.6%
6th            144.4%/144.4%
7th            133.3%/133.3%
8th            122.2%/122.2%
9th            111.1%/111.1%
10th            100.0%/100%


2

--------------------------------------------------------------------------------




11th            88.9%/88.9%
12th            77.8%/77.8%
13th            66.7%/66.7%
14th            55.6%/55.6%
15th            44.5%/44.5%*
16th            33.4%/0%
17th            22.3%/0%
18th            11.2%/0%
19th            0%/0%


*In the event that the cutoff for the bottom quartile occurs between ranks
(e.g., between 15th and 16th in the example above) the zero payout percentage
will not apply to the higher rank.


The resulting number is the adjusted number of Restricted Stock Units and thus
the number of shares of Common Stock actually issuable pursuant to the Key
Employee’s Performance-Based Restricted Stock Unit grant.
No Restricted Stock Units described in Section 2(b)(ii) will be awarded pursuant
to this LTIP except on the basis of the attainment of the performance criteria
set forth above and in the amount specified herein; provided that the Committee
retains the discretion to reduce any amount of Restricted Stock Units awarded
hereunder, to reduce the number of shares awarded pursuant to Restricted Stock
Units or to terminate a Key Employee’s participation in this LTIP. Except as set
forth in the Restricted Stock Unit Agreement, an individual who is not employed
by the Company or any of its affiliates on the date the Committee determines
Performance Goal achievement will not be eligible to receive the Common Stock
issuable pursuant to Restricted Stock Units.
3.    Vesting. Except as otherwise specified by the Committee or as set forth in
the Restricted Stock Unit Agreement of a Key Employee, each Restricted Stock
Unit grant will be subject to a three-year cliff vesting schedule ending on the
third anniversary of the date of grant. Notwithstanding the foregoing, Awards
made to employees of Jarden Corporation and its subsidiaries (“Jarden”) will
vest ratably in one- third increments on the first, second and third
anniversaries of the date of the Award.
4.    Dividends and Other Distributions. Key Employees who hold Restricted Stock
Units granted hereunder will be credited with an amount equal to the regular
cash dividends that would be paid with respect to the underlying shares had they
been issued (assuming that each Restricted Stock Unit represents one share of
Common Stock) while such Restricted Stock Units are so held; provided that (a)
the dividend equivalents attributable to Time-Based Restricted Stock Units shall
be paid in cash to the Key Employees at the time the regular dividends are paid;
and (b) in the case of Performance-Based Restricted Stock Units, the dividend
equivalents (i) shall be accumulated and held until the end of the applicable
vesting period, and (ii) except as otherwise set forth in the Restricted Stock
Unit Agreement, shall be subject to adjustment as described in Section 2(c). The
Committee shall have the discretion to determine the time at which dividend
equivalents described in this Section 4(b) are credited and the form in which
they will be credited and paid. The Committee may apply any other restrictions
to any dividend equivalents that the Committee deems appropriate. Without
limiting the generality of the preceding sentence, if the grant or vesting of
Restricted Stock Units is intended to qualify as performance-based compensation,
the Committee may apply any restrictions it deems appropriate to the payment of
dividend equivalents declared with respect to such Restricted Stock Units, such
that the dividend equivalents and/or the Restricted Stock Units maintain
eligibility for the performance-based compensation exception under Code Section
162(m).


3

--------------------------------------------------------------------------------




5.    Restricted Stock Unit Agreements. Each Restricted Stock Unit grant awarded
pursuant to this LTIP will be evidenced by a Restricted Stock Unit Agreement in
accordance with Section 4.3 of the Stock Plan, which will specify the number of
shares subject to the award, the vesting schedule, the payment provisions,
including dividend payment provisions, if any, and such other provisions as the
Committee determines including, without limitation, provisions regarding
continued employment with the Company, restrictions based upon the achievement
of specific Company-wide performance goals, time-based restrictions on vesting
following the attainment of Performance Goals, and/or restrictions under
applicable federal or state securities laws.
6.    Amendment or Termination of LTIP. The Committee reserves the right to
amend or terminate the LTIP at any time, retroactively or otherwise. For
avoidance of doubt, once established by the Committee, no performance goals
applicable to a Performance-Based RSU may be amended or revised with respect to
any award made to a Covered Employee, as such term is defined within Section
162(m) of the Code.
7.    Non US Newell Rubbermaid Legacy Employees. Key Employees who reside
outside the United States (other than such employees residing in Argentina and
Venezuela and members of the Newell Brands Executive Leadership Team) will
receive cash–based Time-Based Stock Units and Performance-Based Stock Units
under the 2015 Newell Rubbermaid Inc. International Incentive Plan (the “Newell
International Plan”).
8.    Jarden Legacy Employees. Key Employees employed by Jarden in the US,
France, Germany, Italy and Switzerland will receive Time-Based Restricted Stock
Units that will vest ratably in one-third increments on the first, second and
third anniversaries of the date of grant.
9.    Non US Jarden Legacy Employees. Key Employees employed by Jarden who
reside outside the United States (other than such employees residing in France,
Germany, Italy and Switzerland ) will receive cash –based Time-Based Stock Units
under the Newell International Plan that will vest ratably in one-third
increments on the first, second and third anniversaries of the date of grant.
10.    Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms pursuant to the Stock Plan.




4